WOODSON, J.
(dissenting) — While I agree witii most of what is said in the majority opinion, yet I dis*461sent from the legal conclusions drawn from some .of the observations of my learned associates, and I dissent from the result the opinion reaches.
Conceding that all of the electors who voted for Judge Johnson thought and believed they were voting for the Democratic nominee, yet it by no mean's follows, as a necessary sequence, that all of them believed they were voting for Judge Bradley.
It must be conceded that even Democrats might scratch a nominee of their party and vote for some other Democrat for that office; in fact, that is often done; and the Legislature so recognizing the fact, has provided by statute that in making out the official ballots, a blank space shall be left thereon after the name of each nominee in order that the. electors, if they deem proper, may scratch a nominee and write therein the name of some other person, and thereby vote for such other person for said office.
Moreover, this record shows, as a matter of fact, that the thirteen hundred and eleven votes cast for Judge Johnson were not in fact cast for Judge Bradley, and we might very well assume that some of them who voted for Judge Johnson would not have voted for Judge Bradley, even though they were Democrats. In other words it frequently occurs that some one or more of the nominees may not poll his or their party’s full strength. The history of this State is full of instances where one or more nominees of a party have been defeated at the polls, while the rest of the ticket has been elected. This occurs in one of three ways: First, by some of the electors not voting for the nominee of their party; second, by voting for the nominee of some other party; or, third, by voting for an independent candidate. I mention this for the purpose of showing that a nominátion by the dominant party of a county, district or state is not equivalent to an election; if that were true, then what would be the use of holding the election? So the point is: it does not necessarily follow that because Judge Bradley was the Democratic nominee of his party for Judge of the *462Springfield Court of Appeals, lie was therefore necessarily elected to that office because of the error of the county clerk in omitting his name from the ticket and printing the name of Judge Johnson in lieu thereof; for some of them might not halve voted for him had his name been on the ticket; and how many, no one can tell, and we have no right to make a guess upon that question.
The doctrine announced in this case opens wide the door to fraud and corruption in elections; it authorizes the elector, after he has cast his vote, to testify for whom he voted, and thereby perhaps change his vote, a most dangerous rule; also under this rule a nominee who is unpopular in a city or county might fraudulently and not by mistake, as was done in this case, have substituted on the ballot the name of some other person instead of his own, who was popular and strong, and let the electors vote for him, and then count the ballots for the nominee.
I therefore dissent.
When writing this dissent I was laboring under the impression that the oral testimony mentioned in the majority opinion constituted a part of the concrete case stated ; but upon my' attention having been specially called thereto I find I was in error; but since Brother Graves in his concurring opinion considers such evidence admissible I will not change the dissent.
Believing there was no valid election held, I therefore dissent.